NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 16 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KEITH JAMES PONTHIEUX,                          No.    15-16593

                Plaintiff-Appellant,            D.C. No. 2:14-cv-00412-KJM-EFB

 v.
                                                MEMORANDUM*
BANK OF AMERICA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Keith James Ponthieux appeals pro se from the district court’s judgment

dismissing his diversity action alleging state law claims related to a mortgage loan

on real property quitclaimed to Ponthieux by the borrowers. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal under Federal Rule of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Civil Procedure 12(b)(6). Cervantes v. Countrywide Home Loans, Inc., 656 F.3d
1034, 1040 (9th Cir. 2011). We may affirm on any ground supported by the

record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      Dismissal of Ponthieux’s quiet title, cancellation of instruments, and

declaratory relief claims was proper because an untimely assignment of the deed of

trust under a pooling and servicing agreement is not void. See In re Turner, 859
F.3d 1145, 1149 (9th Cir. 2017) (holding that an untimely assignment to a

securitized trust, made after the securitized trust’s closing date, is not void but

merely voidable); cf. Yvanova v. New Century Mortg. Corp., 365 P.3d 845, 858

(Cal. 2016) (a plaintiff bringing a wrongful foreclosure claim has standing only

when challenging a void assignment).

      Dismissal of Ponthieux’s claims premised on the authority of Mortgage

Electronic Registration Systems, Inc. (“MERS”) to assign the deed of trust was

proper because the assignment was valid under California law. See Fontenot v.

Wells Fargo Bank, N.A., 129 Cal. Rptr. 3d 467, 479-80 (Ct. App. 2011)

(assignment is valid where MERS acts as the lender’s nominee when it assigns an

interest in the deed of trust), disapproved of on other grounds by Yvanova, 365
P.3d at 859 n.13.

                                           2                                     15-16593
      Contrary to Ponthieux’s contentions, the Ninth Circuit Bankruptcy Appellate

Panel’s decision in Veal v. American Home Mortgage Servicing, Inc. (In re Veal),

450 B.R. 897 (9th Cir. BAP 2011), does not require appellees to prove their

standing to enforce the promissory note as this case is governed by California law.

See Fontenot, 129 Cal. Rptr. 3d at 481 (recognizing that a promissory note is a

negotiable instrument that can be transferred to another creditor, and that an

assignment merely substitutes one creditor for another, without changing a

borrower’s obligations under the note).

      We reject as meritless Ponthieux’s contentions concerning any res judicata

effect allegedly caused by the borrowers’ bankruptcy discharge.

      AFFIRMED.




                                          3                                      15-16593